                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

PATRICIA LYNN LAHEY, et al.,
                                                                Case No. 1:19-cv-620
       Plaintiffs,
                                                                Dlott, J.
       v.                                                       Bowman, M.J.

BILL GATES,

       Defendant.


                              REPORT AND RECOMMENDATION

       By separate Order issued this date, Plaintiff Timothy Lahey has been granted leave

to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. The complaint itself is now

before the Court for a sua sponte review to determine whether the complaint, or any

portion of it, should be dismissed because it is frivolous, malicious, fails to state a claim

upon which relief may be granted or seeks monetary relief from a defendant who is

immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). For the reasons that follow, the

undersigned recommends that the complaint be dismissed.

       I. General Screening Authority

       Congress has authorized federal courts to dismiss an in forma pauperis complaint

if satisfied that the action is frivolous or malicious. Denton v. Hernandez, 504 U.S. 25, 31

(1992); see also 28 U.S.C. § 1915(e)(2)(B)(i). A complaint may be dismissed as frivolous

when the plaintiff cannot make any claim with a rational or arguable basis in fact or

law. Neitzke v. Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898

F.2d 1196, 1198 (6th Cir. 1990).      An action has no arguable legal basis when the

defendant is immune from suit or when plaintiff claims a violation of a legal interest which
clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis

when the allegations are delusional or rise to the level of the irrational or “wholly

incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The Court need not accept

as true factual allegations that are “fantastic or delusional” in reviewing a complaint for

frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (quoting Neitzke, 490 U.S.

at 328).

       Congress has also authorized the sua sponte dismissal of complaints which fail to

state a claim upon which relief may be granted. See 28 U.S.C. § 1915 (e)(2)(B)(ii).

Although a plaintiff's pro se complaint must be “liberally construed” and “held to less

stringent standards than formal pleadings drafted by lawyers,” the complaint must “give

the defendant fair notice of what the ... claim is and the grounds upon which it

rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (internal citation and quotation omitted)). The complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

570); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010)(“dismissal standard

articulated in Iqbal and Twombly governs dismissals for failure to state a claim” under

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept

all well-pleaded factual allegations as true, but need not “accept as true a legal conclusion



                                             2
couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain,

478 U.S. 265, 286 (1986)). Although a complaint need not contain “detailed factual

allegations,” it must provide “more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). A pleading

that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555. Nor does a complaint suffice if it tenders

“naked assertion[s]” devoid of “further factual enhancement.” Id. at 557.

       II. Analysis

       The plaintiffs in this case are identified as Patricia Lynn Lahey and Timothy Peter

Lahey; however, only Timothy Lahey has signed the in forma pauperis application and

the complaint. A pro se Plaintiff cannot represent the interests of another pro se party.

Based on the lack of a signature on the complaint by Patricia Lahey as required under

both Rule 11, Fed. R. Civ. P. and local rules of civil procedure, Timothy Peter Lahey is

considered to be the sole Plaintiff.

       Plaintiff’s statement of claim is difficult to decipher, largely consisting of a list of

presumed educational accomplishments of the Plaintiff (and/or those of his relatives), and

a list of several books. In the section asking Plaintiff to describe “exactly what you want

the court to do for you,” Plaintiff has written “Imprisonment and Fines Patricia Lynn Lahey

Monetary Relief Patricia Lynn Lahey Timothy Peter Lahey.” (Doc. 1-1 at 4). Attached

to the complaint as an exhibit is a copy of a Bellevue, Washington Police Department

Incident Report dated March 11, 2018, which document identifies Defendant Bill Gates

as the “Registered Owner” of a Washington nursing home.




                                              3
               A. Lack of Subject Matter Jurisdiction

       Plaintiff has failed to assert any claim over which this Court has subject matter

jurisdiction. Mr. Gates is alleged to be a resident of Washington, while Plaintiff alleges

that he is a resident of Ohio. To the extent that the parties appear to be residents of

different states, it is possible that Plaintiff is invoking the diversity jurisdiction of this Court.

See 28 U.S.C. § 1332. However, the lack of allegations in general, including but not

limited to the lack of any allegation that the amount in controversy exceeds $75,000,

renders untenable the exercise of diversity jurisdiction.            In addition, nothing in the

complaint or attached exhibit identifies any particular constitutional or federal law under

which this Court might consider the exercise of federal question jurisdiction under 28

U.S.C. § 1331, assuming the absence of diversity jurisdiction.

               B. Failure to State a Clam

       Concerning the basis for any claims asserted, the police report attached as an

exhibit to the complaint offers scant additional clues. The narrative portion of the report

states, in relevant part: “Cyber FORTRAN TARGETED AT VICTIM PATRICIA LAHEY

DURING ADMISSION in NURSING CENTER 2013-2015, IBM THE CENTURY 2009

SMARTEST PLANET Corporate Book.” Aside from the cursory references to Defendant

Gates and Patricia Lahey, neither the complaint nor the exhibit offers any detail from

which this Court can discern any conceivable claim against the Defendant.

       III. Conclusion and Recommendation

       Plaintiff Patricia Lynn Lahey has not signed the complaint, in violation of Rule 11,

and Plaintiff Timothy Lahey lacks standing to assert any claim on her behalf. Regardless

of standing issues, however, the Court cannot discern a basis for the existence of either



                                                 4
federal question or diversity jurisdiction over this case. Even if the Court could exercise

subject matter jurisdiction, Plaintiff’s complaint would be subject to dismissal because it

fails to include sufficient factual matter to state any plausible claim on his own behalf.

Plaintiff does not allege particular conduct by Defendant Gates, and Plaintiff’s cursory

allegations fail to support any claim under any state or federal law.

       Accordingly, IT IS RECOMMENDED THAT this case be DISMISSED based upon

a lack of federal subject matter jurisdiction, because it is legally frivolous, and because it

fails to state any claim against the Defendant under state or federal law.



                                                          s/ Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                              5
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

PATRICIA LYNN LAHEY, et al.,
                                                               Case No. 1:19-cv-620
       Plaintiffs,
                                                               Dlott, J.
       v.                                                      Bowman, M.J.

BILL GATES,

       Defendant.

                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            6
